 
CONVERTIBLE NOTE PURCHASE AGREEMENT


--------------------------------------------------------------------------------



CONVERTIBLE NOTE PURCHASE AGREEMENT
 
THIS CONVERTIBLE NOTE PURCHASE AGREEMENT is made as of the 22nd day of January
2008 by and between Red Moon, Inc., a Delaware corporation (the “Company”) and
Zoom Technologies, Inc., a Delaware corporation (the “Purchaser”).
 
The parties hereby agree as follows:
 
1. Purchase and Sale of Convertible Promissory Notes.
 
1.1. Sale and Issuance of Convertible Promissory Notes. Subject to the terms and
conditions of this Agreement, the Purchaser agrees to purchase and the Company
agrees to sell and issue to the Purchaser:
 
(a) at the Initial Closing (as defined below) a Convertible Promissory Note in
the aggregate principal amount of $300,000, which note shall be in substantially
the form of the Convertible Promissory Note attached hereto as Exhibit A (the
“Initial Note”). The purchase price of the Initial Note shall be $300,000 (the
“Initial Purchase Price”); and
 
(b) on the first of each month beginning on May 1, 2008 and continuing until the
earlier of (i) the date the Purchaser elects to exercise its option pursuant to
the Option Agreement or (ii) the date the Purchaser notifies the Company in
writing of its election to terminate the Option Agreement, a Convertible
Promissory Note in the aggregate principal amount of $50,000, which note shall
be in substantially the form of the Convertible Promissory Note attached hereto
as Exhibit A (the “Monthly Note,” and together with the Initial Note, the
“Notes”). The purchase price of each Monthly Note shall be $50,000 (the “Monthly
Purchase Price”).
 
1.2. The Note.  At the sole option of the Purchaser, the Notes may be converted
into shares of Series A Convertible Preferred Stock of the Company at any time
prior to the Maturity Date (as defined in the Notes) of each Note in the manner
provided in the Notes.
 
1.3. Closing; Delivery.
 
(a) The purchase and sale of the Initial Note shall take place remotely via the
exchange of documents and signatures, at 10:00 a.m., on January 22, 2008, or at
such other time and place as the Company and the Purchaser mutually agree upon,
orally or in writing (which time and place are designated as the “Initial
Closing”).
 
(b) The purchase and sale of each Monthly Note shall take place remotely via the
exchange of documents and signatures, at 10:00 a.m., on the first day of each
month beginning on May 1, 2008, or at such other time and place as the Company
and the Purchaser mutually agree upon, orally or in writing (which time and
place are designated as the “Monthly Closing”). The term “Closing” shall apply
to the Initial Closing and each Monthly Closing unless otherwise specified.
 

--------------------------------------------------------------------------------


 
(c)  At the Initial Closing, the Company shall deliver to the Purchaser the
Initial Note, payable to the order of the Purchaser, in the principal amount of
$300,000, and the Purchaser shall make payment of the Initial Purchase Price
therefor by a wire transfer to a bank account designated by the Company.
 
(d)  At each Monthly Closing, the Company shall deliver to the Purchaser a
Monthly Note, payable to the order of the Purchaser, in the principal amount of
$50,000, and the Purchaser shall make payment of the Monthly Purchase Price
therefor by a wire transfer to a bank account designated by the Company.
 
1.3 Use of Proceeds. In accordance with the directions of the Company’s Board of
Directors, as it shall be constituted in accordance with the Voting Agreement,
the Company will use the proceeds from the sale of the Notes for product
development and other general corporate purposes and not for the repayment of
debt outstanding as of the date of the Initial Closing.
 
1.4 Defined Terms Used in this Agreement. In addition to the terms defined
above, the following terms used in this Agreement shall be construed to have the
meanings set forth or referenced below.
 
“Affiliate” means, with respect to any specified Person, any other Person who,
directly or indirectly, controls, is controlled by, or is under common control
with such Person, including, without limitation, any general partner, managing
member, officer or director of such Person or any venture capital fund now or
hereafter existing that is controlled by one or more general partners or
managing members of, or shares the same management company with, such Person.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Company Intellectual Property” means all patents, patent applications,
trademarks, trademark applications, service marks, tradenames, copyrights, trade
secrets, licenses, domain names, mask works, information and proprietary rights
and processes as are necessary to the conduct of the Company’s business as now
conducted and as presently proposed to be conducted.
 
“Key Employee” means any executive-level employee (including division director
and vice president-level positions) as well as any employee or consultant who
either alone or in concert with others develops, invents, programs or designs
any Company Intellectual Property.
 
“Knowledge,” including the phrase “to the Company’s knowledge,” shall mean the
actual knowledge after reasonable investigation of the following officers: Bryan
Thompson.
 
“Material Adverse Effect” means a material adverse effect on the business,
assets (including intangible assets), liabilities, financial condition,
property, prospects or results of operations of the Company.
 
2

--------------------------------------------------------------------------------


 
“Option Agreement” means the Option Agreement dated as of the date hereof among
the Company, the Purchaser and the stockholders of the Company.
 
“Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Transaction Agreements” means this Agreement, the Notes, the Voting Agreement,
the Option Agreement and any other agreements, instruments or documents entered
into in connection with this Agreement.
 
“Voting Agreement” means the agreement among the Company, the Purchaser and
certain other stockholders of the Company, dated as of the date hereof.
 
2. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchaser that, except as set forth on the Disclosure
Schedule attached as Exhibit B to this Agreement, which exceptions shall be
deemed to be part of the representations and warranties made hereunder, the
following representations are true and complete as of the date of the Initial
Closing and each Monthly Closing, except as otherwise indicated. The Disclosure
Schedule shall be arranged in sections corresponding to the numbered and
lettered sections and subsections contained in this Section 2, and the
disclosures in any section or subsection of the Disclosure Schedule shall
qualify other sections and subsections in this Section 2 only to the extent it
is readily apparent from a reading of the disclosure that such disclosure is
applicable to such other sections and subsections.
 
For purposes of these representations and warranties, the term “the Company”
shall include any subsidiaries of the Company, unless otherwise noted herein.
 
2.1. Organization, Good Standing, Corporate Power and Qualification. The Company
is a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware and has all requisite power and authority to carry
on its business as presently conducted and as proposed to be conducted. The
Company is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure to so qualify would have a Material Adverse
Effect.
 
2.2. Capitalization.  The authorized capital stock of the Company consists,
immediately prior to the Initial Closing, of:
 
(a) 70,000,000 shares of Common Stock, $.0001 par value per share, of which
45,805,925 shares are issued and outstanding (the “Common Stock”); and
30,000,000 shares of Series A Preferred Stock, $.0001 par value per share, of
which 29,926,909 shares are issued and outstanding All of the outstanding shares
of Common Stock have been duly authorized, are fully paid and nonassessable and
were issued in compliance with all applicable federal and state securities laws.
The Company holds no treasury stock.
 
3

--------------------------------------------------------------------------------


 
(b) The Company does not have any stock option, stock purchase or similar stock
plan for issuances of its Common Stock to officers, directors, employees and
consultants of the Company.
 
(c) Section 2.2(c) of the Disclosure Schedule sets forth the capitalization of
the Company immediately following the Initial Closing. Except as provided on
Section 2.2(c) of the Disclosure Schedule and except for the conversion
privileges of the Notes to be issued under this Agreement, there are no
outstanding options, warrants, rights (including conversion or preemptive rights
and rights of first refusal or similar rights) or agreements, orally or in
writing, to purchase or acquire from the Company any capital stock, or any
securities convertible into or exchangeable for capital stock. All outstanding
capital stock and all capital stock underlying outstanding options are subject
to (i) a right of first refusal in favor of the Company upon any proposed
transfer (other than transfers for estate planning purposes); and (ii) a lock-up
or market standoff agreement of not less than 180 days following the Company’s
initial public offering pursuant to a registration statement filed with the
Securities and Exchange Commission under the Securities Act. 
 
(d) None of the Company’s restricted stock purchase agreements or option
documents contains a provision for acceleration of vesting (or lapse of a
repurchase right) or other changes in the vesting provisions or other terms of
such agreement or understanding upon the occurrence of any event or combination
of events. The Company has never adjusted or amended the exercise price of any
outstanding stock options previously awarded, whether through amendment,
cancellation, replacement grant, repricing, or any other means. The Company has
no obligation (contingent or otherwise) to purchase or redeem any of its capital
stock.
 
(e) The Company believes in good faith that any “nonqualified deferred
compensation plan” (as such term is defined under Section 409A(d)(1) of the Code
and the guidance thereunder) under which the Company  makes, is obligated to
make or promises to make, payments (each, a “409A Plan”) complies in all
material respects, in both form and operation, with the requirements of Section
409A of the Code and the guidance thereunder. To the knowledge of  the Company,
no payment to be made under any 409A Plan is, or will be, subject to the
penalties of Section 409A(a)(1) of the Code.
 
2.3. Subsidiaries.  The Company does not currently own or control, directly or
indirectly, any interest in any other corporation, partnership, trust, joint
venture, limited liability company, association, or other business entity. The
Company is not a participant in any joint venture, partnership or similar
arrangement.
 
2.4. Authorization. All corporate action required to be taken by the Company’s
Board of Directors and stockholders in order to authorize the Company to enter
into the Transaction Agreements, and to issue the Notes at the Closing, has been
taken or will be taken prior to the Closing. All action on the part of the Board
of Directors and stockholders of the Company necessary for the execution and
delivery of the Transaction Agreements, the performance of all obligations of
the Company under the Transaction Agreements to be performed as of the Closing,
and the issuance and delivery of the Notes has been taken or will be taken prior
to the Closing. The Transaction Agreements, when executed and delivered by the
Company, shall constitute valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their respective terms except
(i) as limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally, (ii) as limited by
laws relating to the availability of specific performance, injunctive relief, or
other equitable remedies, or (iii) to the extent the indemnification provisions
contained in the Transaction Agreements may be limited by applicable federal or
state securities laws.
 
4

--------------------------------------------------------------------------------


 
2.5. Valid Issuance of Notes.   The Notes, when issued, sold and delivered in
accordance with the terms and for the consideration set forth in this Agreement,
will be validly issued, fully paid and nonassessable and free of restrictions on
transfer other than restrictions on transfer under the Transaction Agreements,
applicable state and federal securities laws and liens or encumbrances created
by or imposed by a Purchaser. Assuming the accuracy of the representations of
the Purchasers in Section 3 of this Agreement and subject to the filings
described in Section 2.6 below, the Notes will be issued in compliance with all
applicable federal and state securities laws.
 
2.6. Governmental Consents and Filings. Assuming the accuracy of the
representations made by the Purchasers in Section 3 of this Agreement, no
consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of the Company in connection with
the consummation of the transactions contemplated by this Agreement, except for
filings pursuant to Regulation D of the Securities Act, and applicable state
securities laws, which have been made or will be made in a timely manner.
 
2.7. Litigation. There is no claim, action, suit, proceeding, arbitration,
complaint, charge or investigation pending or to the Company’s knowledge,
currently threatened (i) against the Company or any officer, director or Key
Employee of the Company; or (ii) that questions the validity of the Transaction
Agreements or the right of the Company to enter into them, or to consummate the
transactions contemplated by the Transaction Agreements; or (iii) to the
Company’s knowledge, that would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. Neither the Company
nor, to the Company’s knowledge, any of its officers, directors or Key Employees
is a party or is named as subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality (in the case of officers, directors or Key Employees, such as
would affect the Company). There is no action, suit, proceeding or investigation
by the Company pending or which the Company intends to initiate. The foregoing
includes, without limitation, actions, suits, proceedings or investigations
pending or threatened in writing (or any basis therefor known to the Company)
involving the prior employment of any of the Company’s employees, their services
provided in connection with the Company’s business, or any information or
techniques allegedly proprietary to any of their former employers, or their
obligations under any agreements with prior employers.
 
5

--------------------------------------------------------------------------------


 
2.8. Intellectual Property. The Company owns or possesses or can acquire on
commercially reasonable terms sufficient legal rights to all Company
Intellectual Property without any known conflict with, or infringement of, the
rights of others.  No product or service marketed or sold (or proposed to be
marketed or sold) by the Company violates or will violate any license or
infringes or will infringe any intellectual property rights of any other party.
Other than with respect to commercially available software products under
standard end-user object code license agreements, there are no outstanding
options, licenses, agreements, claims, encumbrances or shared ownership
interests of any kind relating to the Company Intellectual Property, nor is the
Company bound by or a party to any options, licenses or agreements of any kind
with respect to the patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses, information, proprietary rights and processes of any
other Person. The Company has not received any communications alleging that the
Company has violated or, by conducting its business, would violate any of the
patents, trademarks, service marks, tradenames, copyrights, trade secrets, mask
works or other proprietary rights or processes of any other Person. The Company
has obtained and possesses valid licenses to use all of the software programs
present on the computers and other software-enabled electronic devices that it
owns or leases or that it has otherwise provided to its employees for their use
in connection with the Company’s business. To the Company’s knowledge, it will
not be necessary to use any inventions of any of its employees or consultants
(or Persons it currently intends to hire) made prior to their employment by the
Company. Each employee and consultant has assigned to the Company all
intellectual property rights he or she owns that are related to the Company’s
business as now conducted and as presently proposed to be conducted. The Company
has not embedded any open source, copyleft or community source code in any of
its products generally available or in development, including but not limited to
any libraries or code licensed under any General Public License, Lesser General
Public License or similar license arrangement. For purposes of this Section 2.8,
the Company shall be deemed to have knowledge of a patent right if the Company
has actual knowledge of the patent right or would be found to be on notice of
such patent right as determined by reference to United States patent laws.
 
2.9. Compliance with Other Instruments. The Company is not in violation or
default (i) of any provisions of its Certificate of Incorporation of By-laws,
(ii) of any instrument, judgment, order, writ or decree, (iii) under any note,
indenture or mortgage, or (iv) under any lease, agreement, contract or purchase
order to which it is a party or by which it is bound that is required to be
listed on the Disclosure Schedule, or, of any provision of federal or state
statute, rule or regulation applicable to the Company, the violation of which
would have a Material Adverse Effect. The execution, delivery and performance of
the Transaction Agreements and the consummation of the transactions contemplated
by the Transaction Agreements will not result in any such violation or be in
conflict with or constitute, with or without the passage of time and giving of
notice, either (i) a default under any such provision, instrument, judgment,
order, writ, decree, contract or agreement or (ii) an event which results in the
creation of any lien, charge or encumbrance upon any assets of the Company or
the suspension, revocation, forfeiture, or nonrenewal of any material permit or
license applicable to the Company.
 
6

--------------------------------------------------------------------------------


 
2.10. Agreements; Actions.
 
(a) Except for the Transaction Agreements, there are no agreements,
understandings, instruments, contracts or proposed transactions to which the
Company is a party or by which it is bound that involve (i) obligations
(contingent or otherwise) of, or payments to, the Company in excess of $15,000,
(ii) the license of any patent, copyright, trademark, trade secret or other
proprietary right to or from the Company, (iii) the grant of rights to
manufacture, produce, assemble, license, market, or sell its products to any
other Person that limit the Company’s exclusive right to develop, manufacture,
assemble, distribute, market or sell its products, or (iv) indemnification by
the Company with respect to infringements of proprietary rights.
 
(b) The Company has not (i) declared or paid any dividends, or authorized or
made any distribution upon or with respect to any class or series of its capital
stock, (ii) incurred any indebtedness for money borrowed or incurred any other
liabilities individually in excess of $15,000 or in excess of $50,000 in the
aggregate, (iii) made any loans or advances to any Person, other than ordinary
advances for travel expenses, or (iv) sold, exchanged or otherwise disposed of
any of its assets or rights, other than the sale of its inventory in the
ordinary course of business. For the purposes of subsections (b) and (c) of this
Section 2.10, all indebtedness, liabilities, agreements, understandings,
instruments, contracts and proposed transactions involving the same Person
(including Persons the Company has reason to believe are affiliated with each
other) shall be aggregated for the purpose of meeting the individual minimum
dollar amounts of such subsection.
 
(c) The Company is not a guarantor or indemnitor of any indebtedness of any
other Person.
 
(d) Since November 1, 2007, the Company has not engaged in any discussion with
any representative of any Person regarding (i) a sale or exclusive license of
all or substantially all of the Company’s assets, or (ii) any merger,
consolidation or other business combination transaction of the Company with or
into another Person.
 
2.11. Certain Transactions.
 
(a) Other than (i) standard employee benefits generally made available to all
employees, (ii) standard director and officer indemnification agreements
approved by the Board of Directors, and (iii) the purchase Common Stock and the
issuance of options to purchase Common Stock, in each instance, approved in the
written minutes of the Board of Directors (previously provided to the Purchaser
or its counsel), there are no agreements, understandings or proposed
transactions between the Company and any of its officers, directors, consultants
or Key Employees, or any Affiliate thereof.
 
(b) The Company is not indebted, directly or indirectly, to any of its
directors, officers or employees or to their respective spouses or children or
to any Affiliate of any of the foregoing, other than in connection with expenses
or advances of expenses incurred in the ordinary course of business or employee
relocation expenses and for other customary employee benefits made generally
available to all employees. None of the Company’s directors, officers or
employees, or any members of their immediate families, or any Affiliate of the
foregoing are, directly or indirectly, indebted to the Company or have any (i)
material commercial, industrial, banking, consulting, legal, accounting,
charitable or familial relationship with any of the Company’s customers,
suppliers, service providers, joint venture partners, licensees and competitors,
(ii) direct or indirect ownership interest in any firm or corporation with which
the Company is affiliated or with which the Company has a business relationship,
or any firm or corporation which competes with the Company except that
directors, officers or employees or stockholders of the Company may own stock in
(but not exceeding two percent (2%) of the outstanding capital stock of)
publicly traded companies that may compete with the Company or (iii) financial
interest in any contract with the Company.
 
7

--------------------------------------------------------------------------------


 
2.12. Rights of Registration and Voting Rights.
 
The Company is not under any obligation to register under the Securities Act any
of its currently outstanding securities or any securities issuable upon exercise
or conversion of its currently outstanding securities. To the Company’s
knowledge, except as contemplated in the Voting Agreement, no stockholder of the
Company has entered into any agreements with respect to the voting of capital
shares of the Company.
 
2.13. Absence of Liens. The property and assets that the Company owns are free
and clear of all mortgages, deeds of trust, liens, loans and encumbrances,
except for statutory liens for the payment of current taxes that are not yet
delinquent and encumbrances and liens that arise in the ordinary course of
business and do not materially impair the Company’s ownership or use of such
property or assets. With respect to the property and assets it leases, the
Company is in compliance with such leases and, to its knowledge, holds a valid
leasehold interest free of any liens, claims or encumbrances other than those of
the lessors of such property or assets.
 
2.14. Financial Statements. The Company has delivered to the Purchaser its
unaudited financial statements as of and for the period ended December 15, 2007
(collectively, the “Financial Statements”). The Financial Statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis throughout the periods indicated, except that the unaudited
Financial Statements may not contain all footnotes required by generally
accepted accounting principles. The Financial Statements fairly present in all
material respects the financial condition and operating results of the Company
as of the dates, and for the periods, indicated therein, subject in the case of
the unaudited Financial Statements to normal year-end audit adjustments. Except
as set forth in the Financial Statements, the Company has no material
liabilities or obligations, contingent or otherwise, other than (i) liabilities
incurred in the ordinary course of business subsequent to December 15, 2007
(ii) obligations under contracts and commitments incurred in the ordinary course
of business and (iii) liabilities and obligations of a type or nature not
required under generally accepted accounting principles to be reflected in the
Financial Statements, which, in all such cases, individually and in the
aggregate would not have a Material Adverse Effect. The Company maintains and
will continue to maintain a standard system of accounting established and
administered in accordance with generally accepted accounting principles.
 
2.15. Changes. Since December 15, 2007 there has not been:
 
(a) any change in the assets, liabilities, financial condition or operating
results of the Company from that reflected in the Financial Statements, except
changes in the ordinary course of business that have not caused, in the
aggregate, a Material Adverse Effect;
 
8

--------------------------------------------------------------------------------


 
(b) any damage, destruction or loss, whether or not covered by insurance, that
would have a Material Adverse Effect;
 
(c) any waiver or compromise by the Company of a valuable right or of a material
debt owed to it;
 
(d) any satisfaction or discharge of any lien, claim, or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
the satisfaction or discharge of which would not have a Material Adverse Effect;
 
(e) any material change to a material contract or agreement by which the Company
or any of its assets is bound or subject;
 
(f) any material change in any compensation arrangement or agreement with any
employee, officer, director or stockholder;
 
(g) any resignation or termination of employment of any officer or Key Employee
of the Company;
 
(h) any mortgage, pledge, transfer of a security interest in, or lien, created
by the Company, with respect to any of its material properties or assets, except
liens for taxes not yet due or payable and liens that arise in the ordinary
course of business and do not materially impair the Company’s ownership or use
of such property or assets;
 
(i) any loans or guarantees made by the Company to or for the benefit of its
employees, officers or directors, or any members of their immediate families,
other than travel advances and other advances made in the ordinary course of its
business;
 
(j) any declaration, setting aside or payment or other distribution in respect
of any of the Company’s capital stock, or any direct or indirect redemption,
purchase, or other acquisition of any of such stock by the Company;
 
(k) any sale, assignment or transfer of any Company Intellectual Property that
could reasonably be expected to result in a Material Adverse Effect;
 
(l) receipt of notice that there has been a loss of, or material order
cancellation by, any major customer of the Company;
 
(m) to the Company’s knowledge, any other event or condition of any character,
other than events affecting the economy or the Company’s industry generally, 
that could reasonably be expected to result in a Material Adverse Effect; or
 
(n) any arrangement or commitment by the Company to do any of the things
described in this Section 2.15.
 
9

--------------------------------------------------------------------------------


 
2.16. Employee Matters.
 
(a) As of the date hereof, the Company employs eight full-time employees and no
part-time employees and engages no consultants or independent contractors.
Section 2.16 of the Disclosure Schedule sets forth a detailed description of all
compensation, including salary, bonus, severance obligations and deferred
compensation paid or payable for each officer, employee, consultant and
independent contractor of the Company who received compensation in excess of
$20,000 for the fiscal year ended December 31, 2007 or is anticipated to receive
compensation in excess of $20,000 for the fiscal year ending December 31, 2008.
 
(b) To the Company’s knowledge, none of its employees is obligated under any
contract (including licenses, covenants or commitments of any nature) or other
agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would materially interfere with such employee’s
ability to promote the interest of the Company or that would conflict with the
Company’s business. Neither the execution or delivery of the Transaction
Agreements, nor the carrying on of the Company’s business by the employees of
the Company, nor the conduct of the Company’s business as now conducted and as
presently proposed to be conducted, will, to the Company’s knowledge, conflict
with or result in a breach of the terms, conditions, or provisions of, or
constitute a default under, any contract, covenant or instrument under which any
such employee is now obligated.
 
(c) The Company is not delinquent in payments to any of its employees,
consultants, or independent contractors for any wages, salaries, commissions,
bonuses, or other direct compensation for any service performed for it to the
date hereof or amounts required to be reimbursed to such employees, consultants,
or independent contractors. The Company has complied in all material respects
with all applicable state and federal equal employment opportunity laws and with
other laws related to employment, including those related to wages, hours,
worker classification, and collective bargaining. The Company has withheld and
paid to the appropriate governmental entity or is holding for payment not yet
due to such governmental entity all amounts required to be withheld from
employees of the Company and is not liable for any arrears of wages, taxes,
penalties, or other sums for failure to comply with any of the foregoing.
 
(d) To the Company’s knowledge, no Key Employee intends to terminate employment
with the Company or is otherwise likely to become unavailable to continue as a
Key Employee, nor does the Company have a present intention to terminate the
employment of any of the foregoing. The employment of each employee of the
Company is terminable at the will of the Company. Except as set forth in Section
2.16 of the Disclosure Schedule or as required by law, upon termination of the
employment of any such employees, no severance or other payments will become
due. Except as set forth in Section 2.16 of the Disclosure Schedule, the Company
has no policy, practice, plan, or program of paying severance pay or any form of
severance compensation in connection with the termination of employment
services.
 
(e) The Company has not made any representations regarding equity incentives to
any officer, employees, director or consultant that are inconsistent with the
share amounts and terms set forth in the minutes of meetings of the Company’s
board of directors.
 
10

--------------------------------------------------------------------------------


 
(f) Each former Key Employee whose employment was terminated by the Company has
entered into an agreement with the Company providing for the full release of any
claims against the Company or any related party arising out of such employment.
 
(g) Section 2.16 of the Disclosure Schedule sets forth each employee benefit
plan maintained, established or sponsored by the Company, or which the Company
participates in or contributes to, which is subject to the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”). The Company has made all
required contributions and has no liability to any such employee benefit plan,
other than liability for health plan continuation coverage described in Part 6
of Title I(B) of ERISA, and has complied in all material respects with all
applicable laws for any such employee benefit plan.
 
(h) The Company is not bound by or subject to (and none of its assets or
properties is bound by or subject to) any written or oral, express or implied,
contract, commitment or arrangement with any labor union, and no labor union has
requested or, to the knowledge of the Company, has sought to represent any of
the employees, representatives or agents of the Company. There is no strike or
other labor dispute involving the Company pending, or to the Company’s
knowledge, threatened, which could have a Material Adverse Effect, nor is the
Company aware of any labor organization activity involving its employees.
 
2.17. Tax Returns and Payments. There are no federal, state, county, local or
foreign taxes dues and payable by the Company which have not been timely paid.
There are no accrued and unpaid federal, state, country, local or foreign taxes
of the Company which are due, whether or not assessed or disputed. There have
been no examinations or audits of any tax returns or reports by any applicable
federal, state, local or foreign governmental agency. The Company has duly and
timely filed all federal, state, county, local and foreign tax returns required
to have been filed by it and there are in effect no waivers of applicable
statutes of limitations with respect to taxes for any year.
 
2.18. Insurance. The Company has in full force and effect fire and casualty
insurance policies with extended coverage, sufficient in amount (subject to
reasonable deductions) to allow it to replace any of its properties that might
be damaged or destroyed.
 
2.19. Confidential Information and Invention Assignment Agreements. Each current
and former employee, consultant and officer of the Company has executed an
agreement with the Company regarding confidentiality and proprietary information
substantially in the form or forms delivered to the counsel for the Purchasers
(the “Confidential Information Agreements”). No current or former Key Employee
has excluded works or inventions from his or her assignment of inventions
pursuant to such Key Employee’s Confidential Information Agreement. The Company
is not aware that any of its Key Employees is in violation thereof.
 
2.20. Permits.  The Company has all franchises, permits, licenses and any
similar authority necessary for the conduct of its business, the lack of which
could reasonably be expected to have a Material Adverse Effect. The Company is
not in default in any material respect under any of such franchises, permits,
licenses or other similar authority.
 
11

--------------------------------------------------------------------------------


 
2.21. Corporate Documents. The Certificate of Incorporation and the By-laws are
in the form provided to the Purchasers. The copy of the minute books of the
Company provided to the Purchasers contains minutes of all meetings of the Board
of Directors and the stockholders and all actions by written consent without a
meeting by the Board of Directors and the stockholders since the date of
formation and accurately reflects in all material respects all actions by the
directors (and any committee of directors) and stockholders with respect to all
transactions referred to in such minutes.
 
2.22 Environmental and Safety Laws.  Except as could not reasonably be expected
to have a Material Adverse Effect (a) the Company is and has been in compliance
with all Environmental Laws; (b) there has been no release or threatened release
of any pollutant, contaminant or toxic or hazardous material, substance or
waste, or petroleum or any fraction thereof, (each a “Hazardous Substance”) on,
upon, into or from any site currently or heretofore owned, leased or otherwise
used by the Company; (c) there have been no Hazardous Substances generated by
the Company that have been disposed of or come to rest at any site that has been
included in any published U.S. federal, state or local “superfund” site list or
any other similar list of hazardous or toxic waste sites published by any
governmental authority in the United States; and (d) there are no underground
storage tanks located on, no polychlorinated biphenyls (“PCBs”) or
PCB-containing equipment used or stored on, and no hazardous waste as defined by
the Resource Conservation and Recovery Act, as amended, stored on, any site
owned or operated by the Company, except for the storage of hazardous waste in
compliance with Environmental Laws. The Company has made available to the
Purchasers true and complete copies of all material environmental records,
reports, notifications, certificates of need, permits, pending permit
applications, correspondence, engineering studies, and environmental studies or
assessments.
 
For purposes of this Section 2.22, “Environmental Laws” means any law,
regulation, or other applicable requirement relating to (a) releases or
threatened release of Hazardous Substance; (b) pollution or protection of
employee health or safety, public health or the environment; or (c) the
manufacture, handling, transport, use, treatment, storage, or disposal of
Hazardous Substances.
 
2.23 Disclosure. The Company has made available to the Purchaser all the
information reasonably available to the Company that the Purchaser has requested
for deciding whether to acquire the Notes, including certain of the Company’s
projections describing its proposed business plan (the “Business Plan”). No
representation or warranty of the Company contained in this Agreement, as
qualified by the Disclosure Schedule, and no certificate furnished or to be
furnished to Purchasers at the Closing contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances under which they were made. The Business Plan was prepared in good
faith; however, the Company does not warrant that it will achieve any results
projected in the Business Plan. It is understood that this representation is
qualified by the fact that the Company has not delivered to the Purchasers, and
has not been requested to deliver, a private placement or similar memorandum or
any written disclosure of the types of information customarily furnished to
purchasers of securities.


12

--------------------------------------------------------------------------------


 
3. Representations and Warranties of the Purchasers. The Purchaser hereby
represents and warrants to the Company that:
 
3.1 Authorization. The Purchaser has full power and authority to enter into the
Transaction Agreements. The Transaction Agreements to which the Purchaser is a
party, when executed and delivered by the Purchaser, will constitute valid and
legally binding obligations of the Purchaser, enforceable in accordance with
their terms, except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, and any other laws of general
application affecting enforcement of creditors’ rights generally, and as limited
by laws relating to the availability of specific performance, injunctive relief,
or other equitable remedies, or (b) to the extent the indemnification provisions
contained in the Transaction Agreements may be limited by applicable federal or
state securities laws.
 
3.2 Purchase Entirely for Own Account. This Agreement is made with the Purchaser
in reliance upon the Purchaser’s representation to the Company, which by the
Purchaser’s execution of this Agreement, the Purchaser hereby confirms, that the
Notes to be acquired by the Purchaser will be acquired for investment for the
Purchaser’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof, and that the Purchaser has no
present intention of selling, granting any participation in, or otherwise
distributing the same. By executing this Agreement, the Purchaser further
represents that the Purchaser does not presently have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Notes. The Purchaser has not been formed for the specific purpose of acquiring
the Notes.
 
3.3 Disclosure of Information. The Purchaser has had an opportunity to discuss
the Company’s business, management, financial affairs and the terms and
conditions of the offering of the Notes with the Company’s management and has
had an opportunity to review the Company’s facilities. The foregoing, however,
does not limit or modify the representations and warranties of the Company in
Section 2 of this Agreement or the right of the Purchaser to rely thereon.
 
3.4 Restricted Securities. The Purchaser understands that the Notes have not
been, and will not be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of the Purchaser’s representations as expressed herein. The
Purchaser understands that the Notes are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the Purchaser must hold the Notes indefinitely unless they are registered
with the Securities and Exchange Commission and qualified by state authorities,
or an exemption from such registration and qualification requirements is
available. The Purchaser acknowledges that the Company has no obligation to
register or qualify the Notes, or the shares of Series A Preferred Stock into
which it may be converted, for resale except as set forth in the Transaction
Agreements. The Purchaser further acknowledges that if an exemption from
registration or qualification is available, it may be conditioned on various
requirements including, but not limited to, the time and manner of sale, the
holding period for the Notes, and on requirements relating to the Company which
are outside of the Purchaser’s control, and which the Company is under no
obligation and may not be able to satisfy.
 
13

--------------------------------------------------------------------------------


 
3.5 No Public Market. The Purchaser understands that no public market now exists
for the Notes, and that the Company has made no assurances that a public market
will ever exist for the Notes.
 
3.6 Legends. The Purchaser understands that the Notes and any securities issued
in respect of or exchange for the Notes, may bear one or all of the following
legends:
 
(a) “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT
WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”
 
(b) Any legend set forth in, or required by, the other Transaction Agreements.
 
(c) Any legend required by the securities laws of any state to the extent such
laws are applicable to the Notes represented by the certificate so legended.
 
3.7 Accredited Investor. The Purchaser is an accredited investor as defined in
Rule 501(a) of Regulation D promulgated under the Securities Act.
 
3.8 No General Solicitation. Neither the Purchaser, nor any of its officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including through a broker or finder (a) engaged in any general
solicitation, or (b) published any advertisement in connection with the offer
and sale of the Notes.
 
3.9 Exculpation Among Purchasers. The Purchaser acknowledges that it is not
relying upon any Person, other than the Company and its officers and directors,
in making its investment or decision to invest in the Company.
 
3.10 Residence. The office of the Purchaser in which its principal place of
business is identified in the address or addresses of the Purchaser set forth
herein.
 
4. Conditions to the Purchaser’s Obligations at Closing. The obligations of the
Purchaser to purchase the Notes at the Initial Closing and each Monthly Closing
are subject to the fulfillment, on or before each such Closing, of each of the
following conditions, unless otherwise waived:
 
14

--------------------------------------------------------------------------------


 
4.1 Representations and Warranties. The representations and warranties of the
Company contained in Section 2  shall be true and correct in all respects as of
such Closing.
 
4.2 Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by the Company on or before
such Closing.
 
4.3 Compliance Certificate. The President of the Company shall deliver to the
Purchasers at each such Closing a certificate certifying that the conditions
specified in Section 4 have been fulfilled.
 
4.4 Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Notes
pursuant to this Agreement shall be obtained and effective as of each such
Closing.
 
4.5 Board of Directors. As of the Initial Closing, the authorized size of the
Board shall be two, and the Board shall be comprised of Bryan Thompson and Frank
Manning.
 
4.6 Option Agreement. The Company shall have executed and delivered the Option
Agreement.
 
4.7 Voting Agreement. The Company and the other stockholders of the Company
named as parties thereto shall have executed and delivered the Voting Agreement.
 
4.8 Secretary’s Certificate. The Secretary of the Company shall have delivered
to the Purchasers at the Closing a certificate certifying (i) the By-laws, (ii)
resolutions of the Board of Directors of the Company approving the Transaction
Agreements and the transactions contemplated under the Transaction Agreements,
and (iii) resolutions of the stockholders of the Company approving the
Certificate of Incorporation and the Transaction Agreements and the transactions
contemplated under the Transaction Agreements.
 
4.9 Proceedings and Documents. All corporate and other proceedings in connection
with the transactions contemplated at the Closing and all documents incident
thereto shall be reasonably satisfactory in form and substance to the Purchaser,
and the Purchaser (or its counsel) shall have received all such counterpart
original and certified or other copies of such documents as reasonably
requested. Such documents may include good standing certificates.
 
4.10 Preemptive Rights. The Company shall have fully satisfied (including with
respect to rights of timely notification) or obtained enforceable waivers in
respect of any preemptive or similar rights directly or indirectly affecting any
of its securities.
 
5. Conditions of the Company’s Obligations at Closing. The obligations of the
Company to sell the Notes to the Purchaser at the Initial Closing and at each
Monthly Closing are subject to the fulfillment, on or before each such Closing,
of each of the following conditions, unless otherwise waived:
 
15

--------------------------------------------------------------------------------


 
5.1 Representations and Warranties. The representations and warranties of each
Purchaser contained in Section 3 shall be true and correct in all respects as of
such Closing.
 
5.2 Performance. The Purchaser shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before such
Closing.
 
5.3 Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Notes
pursuant to this Agreement shall be obtained and effective as of the Closing..
 
5.4 Option Agreement. The Purchaser shall have executed and delivered the Option
Agreement.
 
5.5 Voting Agreement. The Purchase shall have executed and delivered the Voting
Agreement.
 
6. Miscellaneous.
 
6.1 Survival of Warranties. Unless otherwise set forth in this Agreement, the
representations and warranties of the Company and the Purchasers contained in or
made pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the Closing and shall in no way be affected by any investigation
or knowledge of the subject matter thereof made by or on behalf of the
Purchasers or the Company.
 
6.2 Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.
 
6.3 Governing Law. This Agreement and any controversy arising out of or relating
to this Agreement shall be governed by and construed in accordance with the
internal laws of the Commonwealth of Massachusetts, without regard to conflict
of law principles that would result in the application of any law other than the
law of the Commonwealth of Massachusetts.
 
6.4 Counterparts; Facsimile. This Agreement may be executed and delivered by
facsimile signature and in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.
 
6.5 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
16

--------------------------------------------------------------------------------


 
6.6 Notices.  All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given upon
the earlier of actual receipt or: (i) personal delivery to the party to be
notified; (ii) when sent, if sent by electronic mail or facsimile during the
recipient’s normal business hours, and if not sent during normal business hours,
then on the recipient’s next business day; (iii) five (5) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid;
or (iv) one (1) business day after the business day of deposit with a nationally
recognized overnight courier, freight prepaid, specifying next-day delivery,
with written verification of receipt. All communications shall be sent to the
respective parties at their addresses as set forth on the signature pages or
Schedule A (as applicable) hereto, or to the principal office of the Company and
to the attention of the Chief Executive Officer, in the case of the Company, or
to such email address, facsimile number, or address as subsequently modified by
written notice given in accordance with this Section 6.5. If notice is given to
the Investor, a copy shall also be given to Morse, Barnes-Brown & Pendleton,
P.C., Reservoir Place, 1601 Trapelo Road, Waltham, Massachusetts 02451,
Attention: Jeffrey P. Steele.
 
6.7 No Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finder’s fee or commission in connection with this
transaction. The Purchaser agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Purchaser or any of its officers, employees, or representatives is
responsible. The Company agrees to indemnify and hold harmless the Purchaser
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
the Company or any of its officers, employees or representatives is responsible.
 
6.8 Fees and Expenses. Each party hereto shall bear its own fees and expenses
relating to the Transaction Agreements.
 
6.9 Attorneys’ Fees. If any action at law or in equity (including arbitration)
is necessary to enforce or interpret the terms of any of the Transaction
Agreements, the prevailing party shall be entitled to reasonable attorneys’
fees, costs and necessary disbursements in addition to any other relief to which
such party may be entitled.
 
6.10 Amendments and Waivers. Any term of this Agreement may be amended,
terminated or waived solely with the written consent of the Company and the
Purchaser.
 
6.11 Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
 
6.12 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.
 
17

--------------------------------------------------------------------------------


 
6.13 Entire Agreement. This Agreement (including the Exhibits hereto), the
Operating Agreement and the other Transaction Agreements constitute the full and
entire understanding and agreement between the parties with respect to the
subject matter hereof, and any other written or oral agreement relating to the
subject matter hereof existing between the parties are expressly canceled.
 
6.14 Dispute Resolution.  The parties (a) hereby irrevocably and unconditionally
submit to the jurisdiction of the federal and state courts located within the
geographic boundaries of the United States District Court for the District of
Massachusetts for the purpose of any suit, action or other proceeding arising
out of or based upon this Agreement, (b) agree not to commence any suit, action
or other proceeding arising out of or based upon this Agreement except in the
federal and state courts located within the geographic boundaries of the United
States District Court for the District of Massachusetts, and (c) hereby waive,
and agree not to assert, by way of motion, as a defense, or otherwise, in any
such suit, action or proceeding, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper or that this Agreement or the subject matter hereof may
not be enforced in or by such court.
 
6.15 No Commitment for Additional Financing. The Company acknowledges and agrees
that the Purchaser has not made any representation, undertaking, commitment or
agreement to provide or assist the Company in obtaining any financing,
investment or other assistance, other than the purchase of the Notes as set
forth herein and subject to the conditions set forth herein. In addition, the
Company acknowledges and agrees that (i) no statements, whether written or oral,
made by the Purchaser or its representatives on or after the date of this
Agreement shall create an obligation, commitment or agreement to provide or
assist the Company in obtaining any financing or investment, (ii) the Company
shall not rely on any such statement by the Purchaser or its representatives and
(iii) an obligation, commitment or agreement to provide or assist the Company in
obtaining any financing or investment may only be created by a written
agreement, signed by the Purchaser and the Company, setting forth the terms and
conditions of such financing or investment and stating that the parties intend
for such writing to be a binding obligation or agreement. The Purchaser shall
have the right, in its sole and absolute discretion, to refuse or decline to
participate in any other financing of or investment in the Company, and shall
have no obligation to assist or cooperate with the Company in obtaining any
financing, investment or other assistance.
 
[Remainder of Page Intentionally Left Blank]



 

18

--------------------------------------------------------------------------------



 
 
IN WITNESS WHEREOF, the parties have executed this Convertible Note Purchase
Agreement as of the date first written above.


COMPANY:
   
By:
/s/Bryan Thompson                                                                   
 
 
Name:
Bryan Thompson                                                                    
(print)    
 
Title:
President                                                                                    
 
Address:
 
PURCHASER:
 
ZOOM TECHNOLOGIES, INC.
 
/s/Frank Manning                                                                                 
By:
Frank Manning, President                                                            

 

--------------------------------------------------------------------------------

